                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DARRELL PECK,                                    )
                                                 )
         Movant,                                 )
                                                 )
                                                 )         No. 4:18-CV-2124 ERW
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
         Respondent,                             )

                               MEMORANDUM AND ORDER

       Before the Court is movant’s pro se motion challenging the constitutionality of the

criminal statutes under which he was convicted and sentenced on August 1, 2013. See 18 U.S.C.

§§ 2252A(a)(5(B) and 18 U.S.C. § 2252A(b)(2). The Court has reviewed movant’s motion in its

entirety and will deny and dismiss it as an attempt to file a second or successive motion to vacate

without permission from the Eighth Circuit Court of Appeals. See 28 U.S.C.§§ 2244 and 2255.

                                          Background

       On February 25, 2013, movant pled guilty to two counts of possession of child

pornography. United States v. Peck, No. 4:12-CR-368 ERW (E.D.Mo. 2013). On August 1,

2013, the Court sentenced movant to 120 months’ imprisonment on each of counts one and two,

such terms to be served concurrently. Movant did not appeal. Id.

       On June 15, 2015, movant filed his first motion to vacate his conviction and sentence.

Peck v. United States, No. 4:15-CV-961 ERW (E.D.Mo.). The Court denied and dismissed his

motion to vacate as time-barred on September 17, 2015. Id. He was denied a certificate of

appealability by the Eighth Circuit Court of Appeals on January 2, 2016. See Peck v. United

States, No. 15-3357 (8th Cir. 2016).
       On June 29, 2017, movant filed a pro se “motion for acquittal” seeking to have his

conviction overturned. In his motion, movant asserted that in a new Supreme Court case, Lee v.

United States, 137 S.Ct.1958 (2017), “the Supreme Court refines the prejudice inquiry for guilty

plea ineffectiveness claims. He stated that if Lee, were applied, movant would be able to

demonstrate that his counsel improperly advised him to go to trial in his criminal proceedings as

a result of a variety of factors, in violation of his Sixth Amendment rights. In his motion for

acquittal, movant specifically sought to have his conviction overturned and asked to be released

from custody. Because such relief could only be sought under 28 U.S.C. § 2255, the Court

interepreted movant’s motion as a request for a successive § 2255 and denied movant’s request

for relief on July 27, 2017. Peck v. United States, No. 4:15-CV-961 ERW (E.D.Mo.).

       Movant sought permission from the Eighth Circuit Court of Appeals to file a successive

habeas application, but his request was denied on August 14, 2018. Peck v. United States, No.

19-1671 (8th Cir. 2018).

                                           Discussion

       Under 28 U.S.C. § 2255(h):

       A second or successive motion must be certified as provided in section 2244 by a panel
       of the appropriate court of appeals to contain--

               (1) newly discovered evidence that, if proven and viewed in light
               of the evidence as a whole, would be sufficient to establish by
               clear and convincing evidence that no reasonable factfinder would
               have found the movant guilty of the offense . . .

       The dismissal of a federal habeas petition on the ground of untimeliness is a

determination “on the merits” for purposes of the successive petition rule. E.g., In re Rains, 659

F.3d 1274, 1275 (10th Cir. 2011) (per curiam); Quezada v. Smith, 624 F.3d 514, 519B20 (2d Cir.

                                                2
2010) (“We hold that dismissal of a § 2254 petition for failure to comply with the one-year

statute of limitations constitutes an adjudication on the merits that renders future petitions under

§ 2254 challenging the same conviction ‘second or successive’ petitions under § 2244(b).”

(additional internal quotation marks omitted)).

       Movant’s original motion to vacate his sentence brought in June of 2015 was dismissed

as time-barred. As a result, the instant motion is successive to his original motion to vacate.

       Under 28 U.S.C. § 2244(a) and § 2255(h) district courts may not entertain a second or

successive motion to vacate unless it has first been certified by the Court of Appeals. The instant

petition has not been certified by the Court of Appeals for the Eighth Circuit. As a result the

Court may not grant the requested relief. Absent certification from the United States Court of

Appeals, this Court lacks authority under § 2255 to grant movant=s requested relief. As a result,

the motion shall be dismissed. Additionally, no certificate of appealability shall issue.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s pro se motion challenging the

constitutionality of the criminal statutes under which he was convicted and sentenced on August

1, 2013, which is in fact a successive motion to vacate his conviction, [Doc. #1], is DENIED

AND DISMISSED AS SUCCESSIVE.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.




                                                  3
      IT IS FURTHER ORDERED that movant’s motion to proceed in forma pauperis is

DENIED AS MOOT as no filing fee is required.

      An appropriate Order of Dismissal shall accompany this Memorandum and Order.

      Dated this 4th day of January, 2019.




                                             E. RICHARD WEBBER
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                             4
